Citation Nr: 0931576	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a mood disorder 
with depression, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Thereafter, the Veteran's file was 
transferred to the RO in Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims for 
service connection for hepatitis C and for a mood disorder 
with depression, to include on a secondary basis.

With regard to the issue of hepatitis C, the Veteran contends 
that he may have contracted hepatitis C in numerous ways 
during his time in service, to include the following: 
receiving vaccinations for tropical diseases via air gun 
injections; sharing razors with fellow soldiers during field 
maneuvers; being beaten with a steel pipe by two soldiers 
while stationed in Hanau, Germany in 1975; and undergoing 
dental work in service.

Service treatment records reflect that the Veteran was 
hospitalized for one week in January 1973 for an acute 
respiratory disease.  Two days after his hospital discharge 
in January 1973, he received vaccinations against smallpox, 
typhoid, and tetanus.  In July 1973, he underwent minor 
dental work.  In September 1974, the Veteran was diagnosed 
with hepatitis; however, the type of hepatitis was not 
specified.  In October 1974, he was given a temporary profile 
for a "resolving physical condition."  At his October 1975 
service separation examination, all of his bodily systems 
were evaluated as normal, and it was noted that he did not 
have any identifying body marks, scars, or tattoos.

The medical evidence of record reflects that the Veteran has 
been exposed to numerous risk factors for hepatitis C.  
Despite his inconsistent statements with regard to drug use, 
VA treatment records have indicated that he used intranasal 
drugs in the 1970's and crystal methamphetamine from 1972 to 
1975.  He received blood and plasma transfusions at a private 
hospital in July 1999 to treat an upper gastrointestinal 
bleed.  Per his own report, he acquired a tattoo on his left 
upper arm in approximately 1994 at a tattoo parlor in Iowa.  
In addition, he reported having more than ten sexual 
partners, as well as engaging in the practice of sharing 
needles and razors.  The Veteran was diagnosed with hepatitis 
C via a blood test in February 2003 and via a liver biopsy in 
October 2003.  He completed a six-month course of treatment 
thereafter.

During a VA consultation for hepatitis C in September 2003, 
it was noted that the Veteran's blood tests had revealed 
prior exposure to the hepatitis B virus (with complete 
immunity developing), as well as a positive hepatitis C 
antibody, and he was found to be viremic.  The VA treatment 
provider stated that it was not likely that the Veteran had 
acquired hepatitis C as a result of his blood transfusions in 
1999.  Rather, this VA treatment provider opined that the 
Veteran could very well have had the hepatitis C viral 
infection for several decades.

In June 2004, the Acting Director of Compensation and Pension 
Service issued a general letter stating that, despite the 
lack of any scientific evidence to document transmission of 
hepatitis C with air gun injectors, it is biologically 
plausible.  She stated that a medical examiner, in his or her 
report pertaining to service connection, would have to 
include a full discussion of all modes of transmission as 
well as a rationale as to why the examiner believes that an 
air gun is the source of a veteran's hepatitis C.

The Veteran underwent a VA examination in May 2005.  On that 
occasion, his pertinent medical history and hepatitis C risk 
factors were acknowledged.  It was noted that the Veteran had 
been hospitalized in isolation for one week with hepatitis 
while in service, and he stated his belief that there were at 
least 20-25 members of his unit who were treated for the same 
condition.  The Veteran also stated that, when he got his 
tattoo approximately ten years ago, he was uncertain as to 
whether the parlor had sterilized the needles or used new 
ones.  The examiner diagnosed the Veteran with chronic 
hepatitis C and with resolved hepatitis B.  It was noted that 
hepatitis C and hepatitis B are transmitted in similar ways 
by contact with blood or other intimate body fluids.

The May 2005 examiner noted that the Veteran had previously 
admitted to using intranasal drugs in the 1970's, but that 
the Veteran currently denied a history of such drug use.  
Furthermore, the examiner noted that the Veteran's 10-year-
old tattoo was obtained in a setting that was regulated and 
generally closely monitored for cleanliness.  Finally, the VA 
examiner noted that the Veteran's blood and plasma 
transfusions had occurred in 1999, long after blood products 
were being screened for hepatitis C.  Given all of this data, 
the examiner stated that the specific source of the Veteran's 
hepatitis C was uncertain and that it was not possible to 
determine the actual source of exposure to hepatitis C 
without resorting to mere speculation.  The examiner 
considered the Veteran's report of numerous members of his 
unit being treated for the same infection he had during 
service, and noted that this would have appeared to be a 
hepatitis A outbreak (which could have been attributed to 
mess hall or other sanitary conditions), but noted that the 
Veteran had no antibodies to hepatitis A which would have 
conveyed prior infection.

The September 2003 VA treatment provider did not address 
whether the Veteran's hepatitis C may have begun in service.  
In addition, the May 2005 VA examiner is a nurse practitioner 
who stated she could not determine the cause without 
resorting to speculation.  Therefore, the Board finds that a 
new VA examination with medical opinion by a specialist is 
necessary in order to fully and fairly evaluate the Veteran's 
claim for entitlement to service connection for hepatitis C.

With regard to the issue of a mood disorder with depression, 
the Veteran contends that he developed this disability as a 
result of his treatment for hepatitis C.  At his May 2009 
Travel Board hearing, the Veteran acknowledged that his mood 
disorder did not begin during his time in service.  
Accordingly, the medical evidence of record reflects that the 
Veteran first noticed an increase in irritability after 
receiving his first hepatitis C treatment in November 2003, 
and he was first diagnosed with depression in December 2003.  
VA treatment records consistently noted that side effects of 
hepatitis C treatment may include depression, and these VA 
treatment records also noted that the Veteran was being 
treated for a mood disorder related to his medical condition 
while under treatment for hepatitis C.

As the Veteran has contended that his hepatitis C treatment 
is the direct cause of his mood disorder with depression, the 
claim for service connection for a mood disorder with 
depression is inextricably intertwined with the claim for 
service connection for hepatitis C, because the final outcome 
of the hepatitis C service connection claim could materially 
affect the result of the mood disorder with depression 
service connection claim.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Ongoing VA medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In addition, 
the record reflects that the Veteran received treatment in 
the emergency room of the Marshalltown Medical and Surgical 
Center in July 2005 for abdominal pain.  Therefore, all 
relevant records pertaining to the Veteran dating since July 
2005 should be obtained from that private facility.

As an additional matter, the record contains an October 2005 
decision awarding Social Security Administration (SSA) 
benefits to the Veteran.  However, an application for SSA 
benefits and any underlying records upon which such decision 
is based are not contained in the claims file.  As these 
records may be relevant to the Veteran's current claims for 
service connection, a request should be made to the SSA for 
any records pertaining to the Veteran, including any 
decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  In addition, while the 
Veteran was provided notice of the evidence needed to 
substantiate a claim for service connection on a direct 
basis, he was not provided with notice of how to substantiate 
a claim for service connection on a secondary basis.  Thus, 
on remand, the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection on a secondary basis.  The 
notice should also advise the Veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
from the Veteran, obtain ongoing private 
treatment records from the Marshalltown 
Medical and Surgical Center in 
Marshalltown, Iowa, dating since July 
2005.

3.  Obtain current VA treatment records 
dating since January 2009 from the 
Omaha, Nebraska and Western Iowa VA 
Healthcare System.

4.  Contact the SSA and request copies of 
all documents pertaining to the Veteran, 
including any decisions and any medical 
records relied upon in making those 
decisions.

5.  After the above has been completed to 
the extent possible, send the Veteran's 
claims file to a VA gastroenterologist or 
an infectious disease specialist to 
determine whether the Veteran's hepatitis 
C was incurred in military service.  A 
rationale for all opinions expressed 
should be provided.

Following review of the claims file, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that hepatitis C 
arose during service or is otherwise 
related to service, taking into account 
all of the Veteran's alleged risk factors.  
The examiner should also include an 
assessment of the type of hepatitis that 
the Veteran was diagnosed with during 
service in September 1974.  If the 
examiner determines that another 
examination is necessary to provide the 
requested opinion, one should be 
scheduled.

6.  Thereafter, the claim for service 
connection for hepatitis C should be 
readjudicated.  If and only if service 
connection is granted for that disability, 
then a VA psychiatric examination should 
be scheduled to determine the current 
nature and extent of the Veteran's mood 
disorder with depression, and to provide 
an opinion as to the possible relationship 
to the Veteran's hepatitis C.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
rationale for all opinions expressed 
should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that a mood disorder with 
depression is caused or aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by 
hepatitis C.  If aggravation by hepatitis 
C is determined, then the examiner should 
quantify the degree of such aggravation, 
if possible.

7.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

